DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2021 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the Non-Final Rejection Office Action on 02/22/2021, the Examiner rejected Claims 23-40 on the grounds of 35 USC 103 (Kaoru, Takahashi).
The amended claims of the instant application are directed to a reaction tube comprising a tube main body having an inner surface and an overlay-welded projection formed at the inner surface of the tube main body, the tube main body being made of a heat-resistant alloy containing Nb in an amount of more than 0 mass% to 1.0 mass% or less, and the projection consisting essentially of C in an amount of 0.2 mass% to 0.6 mass%, Si in an amount of more than 0 mass% to 1.0 mass%, Mn in an amount of more than 0 mass% to 0.6 mass% or less, Cr in an amount of 25 mass% to 35 mass%, Ni in an amount of 35 mass% to 50 mass%, Nb in an amount of 0.5 mass% to 2.0 mass%, Al in an amount of greater than 4.0 mass% to 6.0 mass%, Y in an amount of 0.005 mass% to 0.05 mass%, and Fe and inevitable impurities as a remaining portion, wherein the amount of Nb in the projection is at least two times the amount of Nb 
In particular, there was no single or combination of analogous prior art that taught the limitations directed to Al comprising more than 4.0 mass% to 6.0 mass% as the material of the tube main body as claimed, in combination with the features of a reaction tube having a projection.  Examiner notes that due to dependency to Claim 23, Claims 24-40 are also allowable.
In regards to Applicant’s Arguments filed on 05/13/2021, Applicant argues that in view of the amended Claim 13, which recites that the aluminum contained in the main tube body is greater than 4.0 mass% to 6.0 mass%, is not sufficiently taught by Kaoru, which discloses an alloy of 4.0 mass % or less, which teaches away from the claimed range (Applicant’s Arguments, Pages 6-7).  Applicant further argues that the preferred range disclosed by the prior art is 0.5 to 2.5%, and that the specification in ¶37 teaches that a lower limit of greater than 4.0 mass% is desirable (Applicant’s Arguments, Pages 7-8).  Applicant adds that Takahashi does not contemplate the formation of a projection, as a cast body is provided without projections (Applicant’s Arguments, Page 9).
In regards to Applicant’s arguments, Examiner notes that Applicant’s arguments are persuasive and render the application in condition for allowance.  As argued by the Applicant, in view of the amendments to independent Claim 23, wherein the content of Al is amended to be greater than 4.0 mass% to 6.0 mass%, the composition teachings of Kaoru, which teach that the aluminum content is 4.0 mass% or less and preferably 0.5-2.5%, Kaoru teaches away from the aforementioned limitation and therefore is not obvious over the claims as presented.  However, 
Therefore Applicant’s argument is persuasive.

Furthermore, it is noted that Japanese Patent Application No. JP 2016-219085, from which the instant application claims foreign priority, received a Decision to Grant a Patent on 04/03/2018 by the Japanese Patent Office, and KR 2018-7028709, in the same family, received a Written Decision on Registration on 10/27/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI
Examiner
Art Unit 1784

/Daniel J. Schleis/Primary Examiner, Art Unit 1784